IN THE SUPREME COURT OF THE STATE OF NEVADA


                       MELITA KIMBROUGH,                                    No. 83990
                                       Appellant,
                                   vs.
                       JONATHAN RAY KIMBROUGH,
                                                                                   FILED
                                       Respondent.                                 APR 1 2 2022
                                                                                  ELIZAB    A. BROWN
                                                                                CLERK OF   PREME COURT

                                                                                             LEFix
                                           ORDER DISMISSING, APPEAL

                                 Appellant's motion for a voluiltary dismissal of this appeal is
                      granted. This appeal is dismissed. NRAP 42(b).
                                 It is so ORDERED.'


                                                               CLER4 OF THE SUPREME COURT
                                                               ELIZABETH A. BRO

                                                               BY:


                      cc:   Hon. Rhonda Kay Forsberg, District Judge
                            Ara H. Shirinian, Settlement Judge
                            McFarling Law Group
                            Page Law Firm
                            Eighth District Court Clerk




 SUPREME COURT              'Any relief regarding the bond for costs on appeal must be sought in
      OF
     NEVADA
                      the district court. NRAP 7.

CLERK'S ORDER

 (0) 1947   4630•4>